Citation Nr: 1721892	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 8, 1969 to August 11, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In December 2014, the Board reopened the claim for service connection for sleep apnea and remanded the claim for additional development.

Following the issuance of the supplemental statement of the case in September 2015, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).

The appeal was last before the Board in March 2016 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA medical opinions on this claim were provided by a VA neurologist in April and August 2015.  In November 2015, the Veteran submitted a statement from private physician Dr. R. A. in which he reiterates his belief that the Veteran's sleep apnea was related to the Veteran's traumatic brain injury.  Dr. R. A. stated that the Veteran will continue treatment for "mixed-type central and obstructive sleep   apnea associated with labyrinthine or inner ear dizziness made worse by otitic pressure symptoms in the setting of prior traumatic brain injury while in the military."  A rationale for this conclusory statement was not provided.  

In March 2016, the matter was remanded for the VA neurologist to provide an opinion addressing whether the service-connected Meniere's disease with vertigo   has caused or aggravated the sleep apnea.  The VA neurologist provided an addendum opinion in July 2016 addressing why the Veteran's sleep apnea was not caused by    the Meniere's disease with vertigo or related to the Veteran's traumatic brain injury; however, the neurologist did not specifically respond to the question in the Board's March 2016 remand regarding whether the service-connected Meniere's disease with vertigo has aggravated the sleep apnea. Consequently, the claim must be remanded for an additional opinion.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the neurologist who provided the July 2016 addendum opinions, if available.  If a new examination is deemed necessary to respond to the questions presented, one should be authorized.  If that neurologist is not available, the file should be forwarded to another neurologist or a physician specializing in sleep apnea to obtain the requested opinion.

While the Board is grateful for the prior opinions provided by this specialist addressing whether the Veteran's sleep apnea has been caused by his traumatic brain injury and Meniere's disease, to fully address the legal requirements of a claim for secondary service connection, an opinion addressing whether the Veteran's sleep apnea has been aggravated (worsened beyond normal progression) by the Meniere's disease with vertigo is still needed.  Therefore, following review of the claims file, the specialist should respond to the following questions:

a. Please provide an opinion whether it is at least as likely as not (50 percent or greater probability) that   the Veteran's sleep apnea is worsened in severity beyond natural progression by the service-connected Meniere's disease with vertigo.  Please explain         why or why not.

b. If the neurologist finds that the sleep apnea is worsened beyond normal progression by the   Meniere's disease with vertigo, the neurologist    should attempt to quantify the degree of worsening       of the sleep apnea that is attributable to the Meniere's disease.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought             on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

